DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the communication filed on 02 October 2019.
After thorough search and examination of the present application and in light of the prior art made of record, and in response to the BPAI decision made on 14 September 2021, claims 74, 75, 76, 79, 80, 81, 82, 83, 84, 85 and 86 are allowed.
 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts made of record do not teach or fairly suggest the combination of elements, as recited in Independent Claim 74. 
The rejection is reversed by BPAI where the rejection states that “Buros discloses computer code for sorting the records into sub-stacks after the property information has been extracted from the data structure, one of the sub-stacks comprises the records that pertain to a characteristic of the subject property (Buros: paragraph [0040], paragraph [0054], “Data aggregator 318 provides an ability to aggregate data within data warehouse 300…Aggregation of data involves combining or putting together data based on different attributes or policies. For example, data may be aggregated by placing all of the data into a single timezone day, such as from midnight to midnight in the selected timezone…” (e.g. sorting and grouping data into different groups based on time range), where “sorting the records into sub-stacks” (Specification of the instant application, paragraph [0077], “…which were aggregated from all available data sources by the comprehensive stack, for sorting into groups…”) is broadly interpreted as “data may be aggregated by placing all of the data into a single timezone day…”” (e.g. Data is aggregated and placed in different time range groups (e.g. different “a single timezone day” from different “midnight to midnight”) 
Additionally, BPAI also disagreed that “a summarization or combining of data from two or more records into a single record” (e.g. “combining of data”) includes a requirement to place data (e.g. “records”) which has common characteristics into a group before combining contents (e.g. “two or more records”) in the group “into a single record”) that inherently teaches sorting into groups (Specification of instant application, paragraph [0078], “With the property information for the subject now accumulated or sorted into groups, a most likely value (e.g., collapsed value) for each group may be determined 525 by a heuristic of the application 110. The most likely value represents the group…” which discloses must sort data into groups at the first in order to determine a “collapsed value” for each group)
Therefore, in light of BPAI decision, these features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record. The Dependent Claims 75, 79, 80, 81, 82, 83, 84, 85 and 86 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Folting, US Pub. No.: 20200205521, paragraph [0026], “The data analysis program 104 may further provide the ability to expand and collapse the levels of a row label or column label hierarchy to allow the user 106 to manipulate the displayed summary table 304…with the associated data values, such as the data value 310, summarized at the corresponding level.”
paragraph [0028], paragraph [0028], “[0028] According to another embodiment, operations performed in regard to one row header area 306A, 306B may be executed without affecting the display of the other row header areas in the summary table 304. For example, as shown in FIG. 3B, collapsing the rows of the second row header area 306B to a single, aggregate row does not cause the rows of the first row header area 306A to likewise collapse to a single, aggregate row. Similarly, if the data analysis program 104 applies a row-level filter, such as the selection of the top ten values, or a row-level sort to a specific row header area 306A, 306B, the filter or sort will affect that row header area only, while the display of other row header areas in the summary table 304 remain unaltered.”
Strickler, Patent No.: 6122630, column 2, lines 19-47, “FIG. 1 …The source database(s)…The target database…Target field/columns can be in a different order within a file/table; fields/columns can appear Source rows can be filtered off and thus may not appear in the target database 16 at all. Also, source rows can be aggregated, meaning multiple source rows are collapsed into one or more target rows. In addition, with the inclusion of specially written custom code (via User Exits), a target database 16 may be created which is very different from the source database 14.”
However, Folting and Strickler disclose similar concepts of sorting/grouping/combining as in Buros (which is already reversed by BPAI). Therefore, Folting and Strickler are not in condition to replace Buros.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169